DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, CN104967957, in view of Bogeskov-Jensen et al, US Patent 6700983 B1. (The Kang reference is cited in IDS filed 7/13/2021)
Re Claim 1, Kang discloses a medical hearing-aid earphone, comprising: a housing (abstract), wherein the housing is internally provided with a sound cavity, and the medical hearing-aid earphone further comprises: a speaker assembly, which is located in the housing (abstract); and a holder (abstract), which is sleeved outside the speaker assembly (abstract), and the holder and the speaker assembly divide the sound cavity into a front sound cavity and a rear sound cavity (abstract: front cover and rear cover; wherein the front and rear covers form the front and rear sound cavities respectively), wherein a relative position of the speaker assembly in the holder is adjustable during assembling (abstract: front and rear covers can be moved/adjusted vertically along the support to adjust high and low frequencies; wherein movement of front and rear covers changes the relative position of the speaker assembly embedded within the front and rear cover); but fails to disclose a battery assembly and a circuit board assembly located in the housing. However, Bogeskov-Jensen et al discloses a hearing aid device that includes a circuit and a battery within its housing (Bogeskov-Jensen et al, claim 1). It would have been obvious to modify the Kang device such that its earphone structure includes a circuit and a battery as taught in Bogeskov-Jensen et al for the purpose of being able to power the earphone device with installed batteries.
 Re Claim 2, the combined teachings of Kang and Bogeskov-Jensen disclose the medical hearing-aid earphone of claim 1, wherein the holder comprises a first part and a second part connected to each other (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), the first part is provided with a first through hole, the speaker assembly is located in the first through hole (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), the second part is provided with a second through hole communicating with the first through hole (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), a cross-sectional dimension of the second through hole is smaller than a cross-sectional dimension of the first through hole (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), and the second through hole forms the front sound cavity (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers).
Re Claim 5, the combined teachings of Kang and Bogeskov-Jensen disclose the medical hearing-aid earphone of claim 2, wherein the housing comprises an upper housing and a lower housing connected to each other (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), the sound cavity is formed in the upper housing and the lower housing (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), the lower housing is internally provided with a support part (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers), and the support part is matched with the second part to support the second part (Kang, abstract: front and rear cavities where each cavity changes its cross section area with the movement of the front and rear covers).

Claims 3-4 & 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, CN104967957, and Bogeskov-Jensen et al, US Patent 6700983 B1 as applied to claim 2 above, in view of Guo et al, US Patent Pub. 20180332378 A1.
Re Claim 3, the combined teachings of Kang and Bogeskov-Jensen et al disclose the medical hearing-aid earphone of claim 2, but fail to disclose wherein the second through hole comprises a first hole section, a transitional section and a second hole section, a cross-sectional dimension of the first hole section is larger than a cross-sectional dimension of the second hole section, and the first hole section communicates with the first through hole. However, Guo et al discloses an earphone device that includes through holes of different sizes with the earphone including a front housing and a rear housing with the through hole in the rear housing including a bigger through hole (Guo et al, fig. 1: rear housing 1 includes a through hole as illustrated) than the through hole of the front housing (Guo et al, fig. 1: front housing 8 includes a through hole as illustrated), where the through hole enable sound transition through the earphone (Guo et al, fig. 1). It would have been obvious to modify the Kang and Bogeskov-Jensen et al reference to modify its earphone housing to include the through holes as taught in Guo et al for the purpose of creating a seamless yet functional stack for the earphone structure. 
Re Claim 4, the combined teachings of Kang, Bogeskov-Jensen et al and Guo et al disclose the medical hearing-aid earphone of claim 3, wherein the first through hole, the first hole section (Guo et al, fig. 1: through hole of rear housing 1) and the second hole section each are a cylindrical hole (Guo et al, fig. 1: through hole of rear housing 1), and the transitional section is a conical hole (Guo et al, fig. 1: component 6 which is tube like part(3rd/additional hole) of the through hole illustrates a somewhat conical structure with a through hole where the hole is bigger and the one end than the other end).
Claim 6 has been analyzed and rejected according to claims 4-5.
Re Claim 7, the combined teachings of Kang, Bogeskov-Jensen et al and Guo et al disclose the medical hearing-aid earphone of claim 6, wherein an outer surface of the holder is provided with a groove, and the communicating tube is located in the groove (Guo et al, fig. 1: component 6 which is tube like part(3rd/additional hole) of the through hole illustrates a somewhat conical structure with a through hole where the hole is bigger and the one end than the other end; wherein the component includes a groove to fit within the component 5).
Claim 8 has been analyzed and rejected according to claims 3 & 5.
Claim 9 has been analyzed and rejected according to claims 3 & 5.
Claim 10 has been analyzed and rejected according to claims 3, 5 & 7.
Claims 11-12 have been analyzed and rejected according to claims 3-5.
Claim 13 has been analyzed and rejected according to claims 3-5 & 7.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                    				10/21/2022